UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0058 Expires:May 31, 2012 Estimated average burden hours perresponse 2.50 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-22905 CUSIP NUMBER (Check one): ¨ Form 10-K¨ Form 20-F¨ Form 11-Kx Form 10-Q¨ Form 10-D¨ Form N-SAR ¨ Form N-CSR For Period Ended:June 30, 2011 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION Golden Phoenix Minerals, Inc. Full Name of Registrant Former Name if Applicable 1675 East Prater Way, Suite 102 Address of Principal Executive Office (Street and Number) Sparks, NV 89434 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof could not be filed within the prescribed time period. Golden Phoenix Minerals, Inc. (the “Registrant”) was unable to file its Quarterly Report on Form 10-Q for the period ended June 30, 2011, within the prescribed time period because the Registrant was unable, without unreasonable effort or expense, to obtain and analyze the information necessary to complete the preparation of the Form 10-Q. SEC 1344 (04-09) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1 (Attach extra Sheets if Needed) PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Thomas Klein 853-4919 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes xNo ¨ Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes xNo ¨ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. It is anticipated that the Registrant will report significant changes in its results of operations in its quarterly report on Form 10-Q for the period ended June 30, 2011 as compared to the corresponding quarterly period ended June 30, 2010, as a result of anticipated additional exploration property expenses due to recent acquisitions and new agreements, all as disclosed in the Registrant’s SEC filings. Golden Phoenix Minerals, Inc. (Name of Registrant as specified in its charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 15, 2011 By: /s/ Thomas Klein Thomas Klein, Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2
